   Case: 1:15-cv-02980 Document #: 221 Filed: 05/01/19 Page 1 of 3 PageID #:4378



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ANGEL BAKOV and JULIE HERRERA,                :   Case No. 1:15-cv-02980
 individually and on behalf of all others      :
 similarly situated,                           :   Hon. Harry D. Leinenweber
                                               :
                              Plaintiffs,      :   Hon. Susan E. Cox
                                               :
               v.                              :
                                               :
 CONSOLIDATED WORLD TRAVEL,                    :
 INC. d/b/a HOLIDAY CRUISE LINE, a             :
 Florida corporation,                          :
                                               :
                              Defendant.       :
                                               :
                                               :
 KINAYA HEWLETT, on Behalf of Herself          :   Case No. 1:17-cv-00973
 and all Others Similarly Situated,            :
                                               :   Hon. Harry D. Leinenweber
                              Plaintiff,       :
                                               :
               v.                              :
                                               :
 CONSOLIDATED WORLD TRAVEL,                    :
 INC. d/b/a HOLIDAY CRUISE LINE,               :
                                               :
                              Defendant.       :
                                               :

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT on May 29, 2019 at 10:00 a.m. or as soon thereafter as

counsel may be heard, the undersigned shall appear before the Honorable Harry D. Leinenweber

in Room 1941 of the United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, and

then and there present Plaintiffs’ PLAINTIFFS’ MOTION FOR APPROVAL OF CLASS

NOTICE PLAN, copies of which were served upon you via the CM/ECF system.




746218.1
   Case: 1:15-cv-02980 Document #: 221 Filed: 05/01/19 Page 2 of 3 PageID #:4379



Date: May 1, 2019                           LITE DEPALMA GREENBERG, LLC

                                      By:     /s/ Katrina Carroll
                                            Katrina Carroll
                                            kcarroll@litedepalma.com
                                            Kyle A. Shamberg
                                            kshamberg@litedepalma.com
                                            111 W. Washington Street, Suite 1240
                                            Chicago, IL 60602
                                            Telephone: (312) 750-1265

                                            LITE DEPALMA GREENBERG, LLC
                                            Jeremy Nash (pro hac vice pending)
                                            jnash@litedepalma.com
                                            570 Broad Street, Suite 1201
                                            Newark, NJ 07102
                                            Telephone: (973) 623-3000

                                            BURSOR & FISHER, P.A.
                                            Yitzchak Kopel (admitted pro hac vice)
                                            ykopel@bursor.com
                                            888 Seventh Avenue
                                            New York, NY 10019
                                            Telephone: (646) 837-7127

                                            Class Counsel


                                            JEFFREY GRANT BROWN, P.C.
                                            Jeffrey Grant Brown
                                            jeff@jgbrownlaw.com
                                            221 North LaSalle Street, Suite 1414
                                            Chicago, IL 60601
                                            Telephone: (312) 789-9700

                                            SIPRUT PC
                                            Joseph J. Siprut
                                            jsiprut@siprut.com
                                            Todd L. McLawhorn
                                            tmclawhorn@siprut.com
                                            17 N. State Street, Suite 1600
                                            Chicago, Illinois 60602
                                            Telephone: (312) 236-0000




746218.1
   Case: 1:15-cv-02980 Document #: 221 Filed: 05/01/19 Page 3 of 3 PageID #:4380



                                                   AHDOOT & WOLFSON, PC
                                                   Robert Ahdoot (admitted pro hac)
                                                   rahdoot@ahdootwolfson.com
                                                   Tina Wolfson (admitted pro hac)
                                                   twolfson@ahdootwolfson.com
                                                   1016 Palm Avenue
                                                   West Hollywood, California 90069
                                                   Telephone: (310) 474-9111

                                                   Additional Counsel for Plaintiffs Bakov
                                                   and Herrera



                               CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that the foregoing NOTICE OF MOTION was filed
electronically with the Clerk of the Court using the CM/ECF system this 1st day of May 2019 and
served electronically on all counsel of record.
                                                   /s/ Katrina Carroll
                                                     Katrina Carroll




746218.1
